                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA

 Wilton Q. Greene, III,                       ) Civil Action No. 1:18-1731-BHH
                                              )
                                   Plaintiff, )
                                              )
                    v.                        )
                                              )         OPINION AND ORDER
                                              )
 Cecil Hawkins, M. Toth, and J. Glenn,        )
                                              )
                               Defendants. )
 _________________________________            )

       Plaintiff Wilton Q. Green, III (“Plaintiff”), proceeding pro se, brought this action

pursuant to Title 42, United States Code, Section 1983. (ECF Nos. 1, 13.) In accordance

with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B), D.S.C., this matter was referred to

United States Magistrate Judge Shiva V. Hodges for pre-trial handling and a Report and

Recommendation (“Report”).

       On December 18, 2018, Defendants filed a motion for summary judgment. (ECF

No. 42.)1 Since Plaintiff is pro se in this matter, the Court entered an order pursuant to

Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975) on December 18, 2018, advising

Plaintiff of the importance of a dispositive motion and of the need for him to file an

adequate response. (ECF No. 45.) Plaintiff filed a response in opposition on February 15,

2019 (ECF No. 56), and Defendants filed replies on February 18, 2019 (ECF No. 57) and

February 19, 2019 (ECF No. 58) respectively. On May 2, 2019, Magistrate Judge Hodges

issued a Report recommending that Defendants’ motion for summary judgment be granted

for Plaintiff’s failure to exhaust his administrative remedies. (ECF No. 59.) The Magistrate


       1
        The motion for summary judgment (ECF No. 42) was originally filed by Defendants Toth and Glenn,
but Defendant Hawkins’ motion for joinder (ECF No. 47) was granted on December 26, 2018. (ECF No. 48)
Judge advised Plaintiff of the procedures and requirements for filing objections to the

Report and the serious consequences if he failed to do so. (ECF No. 59 at 7.) Plaintiff filed

no objections and the time for doing so expired on May 20, 2019.

       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report and

Recommendation of the Magistrate Judge to which a specific objection is made. The Court

may accept, reject, or modify, in whole or in part, the recommendation made by the

Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See

28 U.S.C. § 636(b). The Court reviews the Report and Recommendation only for clear

error in the absence of an objection. See Diamond v. Colonial Life & Accident Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed objection, a

district court need not conduct a de novo review, but instead must only satisfy itself that

there is no clear error on the face of the record in order to accept the recommendation”)

(citation omitted).

       After reviewing the record, the Report, and the applicable law, the Court finds no

clear error. Accordingly, the Court adopts and incorporates the Report and

Recommendation (ECF No. 59) by reference into this Order, Defendants’ motion for

summary judgment (ECF No. 42) is GRANTED, and this case dismissed.

       IT IS SO ORDERED.

                                                  /s/ Bruce Howe Hendricks
                                                  United States District Judge


                                             2
Greenville, South Carolina
May 30, 2019

                                        *****
                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                          3
